  Case 1:20-cv-00392-JMS-DLP Document 27 Filed 03/13/20 Page 1 of 2 PageID #: 150




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JOHN D. MYERS, JR.,                            )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )      No. 1:20-cv-00392-JMS-DLP
                                               )
EQUIFAX INFORMATION SERVICES, LLC,             )
EXPERIAN INFORMATION SOLUTIONS,                )
INC.,                                          )
TRANS UNION, LLC,                              )
                                               )
                           Defendants.         )




                           Order Regarding Discovery Disputes

         Under Fed. R. Civ. P. 37(a)(1) and S.D. Ind. L.R. 37-1(a), counsel must confer

   in good faith to resolve a discovery dispute before involving the court in the dispute.

   If counsel have exhausted those efforts without resolving the dispute they must seek

   a discovery conference with the magistrate judge before the filing of a formal motion

   to compel or contested motion for protective order in the manner set forth below:

         a)     Discovery disputes generally. Except in the circumstances covered by

   (b) and (c) below, counsel must (1) jointly or unilaterally file a motion for a discovery

   conference, setting forth very briefly and without argument the nature of the dispute

   or (2) jointly contact the magistrate judge’s chambers to request a conference. If the

   latter, the court staff may direct counsel to provide a brief description of the dispute.

   Counsel must not unilaterally contact the magistrate judge’s chambers regarding a

   discovery dispute absent compelling circumstances.
  Case 1:20-cv-00392-JMS-DLP Document 27 Filed 03/13/20 Page 2 of 2 PageID #: 151




         b)      Disputes involving the failure to make any timely response whatsoever

 to a written discovery request. In this circumstance, the requesting party must still

 comply with the requirements of Fed. R. Civ. P. 37(a)(1) and S.D. Ind. L,R. 37-1(a) to

 confer in good faith to resolve the matter, but counsel for the requesting party is not

 required to seek a discovery conference with the magistrate judge before filing a

 motion to compel.

         c)      Disputes involving an objection raised during a deposition that

 threatens to prevent the completion of the deposition. Counsel must telephone the

 magistrate judge’s chambers to determine whether the magistrate judge is available to

 hear argument and rule on the objection on the record of the deposition.

 Although S.D. Ind. 37-1 provides that pro se parties are not generally subject to the

 requirements of the rule, Magistrate Judge Pryor encourages the parties to follow this

 procedure for deposition objections involving pro se litigants or deponents if the

 objection threatens to prevent the completion of the deposition.

              So ORDERED.


          Date: 3/13/2020




Distribution:

All ECF-registered counsel of record via email
